DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0003], “It need more time” should read “It needs more time”.
 In Paragraph [0065], “Thus, the preparation time has be shorten, electrode setup is more convenient and quick” should read “Thus, the preparation time has been shortened, electrode setup is more convenient and quicker”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 25-26, 30-32, 38-40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sackellares (US 2018/0338697; cited by Applicant).
Regarding claim 25, Sackellares discloses an electroencephalogram (Paragraph [0003]) electrode cap (Paragraph [0012], “headpiece”), comprising: 
a stretchable covering body (Paragraph [0012], “elastic cap”); 
an electrode array (Paragraph [0005], “electrode assembly”); 
and a fixing seat, 
wherein the fixing seat (Fig. 13, reservoir bottom #1327) includes a fixing structure(Fig. 13, probe cover #1205); the fixing seat is mounted on the stretchable covering body through the fixing structure (Fig. 13, electrode assembly #1200 is mounted on the electrode cap); the fixing seat further includes a hollow chamber(Fig. 13, #1327 has a hollow chamber) for accommodating conductive medium or conductive medium preform (Paragraph [0109], “reservoir top constructed from conductive material”); the electrode array includes plug ends (Paragraph [0109], Conductive traces are “used to connect the electrode set with an EEG recording device” & the end of the conductive trace connected to the electrode set has the plug end), a plurality of electrode sensing units and a plurality of conductive traces (Paragraph [0109], conductive traces); one end of the conductive trace is connected with the electrode sensing unit  (Paragraph [0109], Conductive traces are “used to connect the electrode set with an EEG recording device” & electrode sensing unit is the EEG recording device), and another end of the conductive trace is connected with the plug end (Paragraph [0109], Conductive traces are “used to connect the electrode set with an EEG recording device” & the end of the conductive trace connected to the electrode set has the plug end); and the electrode sensing unit is connected with the fixing seat (Paragraph [0017], “placing the electroencephalographic recording device as described herein on a subject’s head”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Sackellares by combining some embodiments together. As stated by Sackellares, Paragraph [0169] “Any suitable combination(s) of any disclosed embodiments and/or any suitable portion(s) thereof are contemplated herein as appreciated by those having ordinary skill in the art.”

Regarding claim 26, Sackellares discloses the electroencephalogram electrode cap according to claim 25, wherein a connection between the electrode sensing unit and the fixing seat is adhesion, a non- detachable clamping or non-detachable plugging; or a connection between the electrode sensing unit and the fixing seat is a detachable connection (Paragraph [0122] & Figs 6A-6C, “conductive trace #14 from each electrode assembly…is plugged into an EEG recording device” & Paragraph [0022], “electrode assembly can include a reservoir bottom (which is the fixing seat)).  

Regarding claim 30, Sackellares discloses the electroencephalogram electrode cap according to claim 26, wherein the fixing seat is made of a rigid material (Paragraph [0132], “suitable rigid”); and a soft supporting body is connected to a lower bottom surface of the fixing seat (Paragraph [0132], .  

Regarding claim 31, Sackellares discloses the electroencephalogram electrode cap according to claim 26, wherein a reinforcing plate is disposed between the electrode sensing unit and the fixing seat (Fig. 13 base portion #1323 of wicking element #1321).  

Regarding claim 32, Sackellares discloses the electroencephalogram electrode cap according to claim 25, wherein a plurality of protruding studs is provided at a lower end surface of the fixing seat (Fig. 13 hollow contact probes #1329).  

Regarding claim 38, Sackellares discloses the electroencephalogram electrode cap according to claim 25, wherein the hollow chamber is filled with a non-viscous conductive medium (Paragraph [0111], “The reservoir #1 is configured to contain conducting fluid, such as a saline solution, a conductive gel, or any other suitable fluid.”).  

Regarding claim 39, Sackellares discloses the electroencephalogram electrode cap according to claim 25, wherein the conductive medium preform includes a capsule prefilled with a conductive medium, a liquid absorbing material impregnated with a conductive medium, or a rubber tube filled with a conductive medium  (Paragraph [0134], “The absorptive pads #1317 can be any suitable absorptive material (e.g., a spongy material) that is configured to absorb a conductive fluid).
Regarding claim 40, Sackellares discloses the electroencephalogram electrode cap according to claim 39, wherein a fixing assembly is provided in the hollow chamber  (Figs 12-14 & Paragraph [0129], “reservoir cap #1201 that defines an interior cavity & Paragraph [0139], “probe cover #1205 configured ; the fixing assembly includes an upper fastener and a lower fastener (reservoir cap #1201 is the upper fastener and probe cover #1205 is the lower fastener); the lower fastener is detachably fixed to the fixing seat  (Figs 13-14 show the probe cover #1205 is detachably fixed to reservoir bottom #1327 & Paragraph [0129], “A reservoir bottom #1327 is configured to be connected, moveably attached, and or releasably attached to the reservoir cap #1201 in any suitable manner); the upper fastener is movably disposed above the lower fastener (Figs 13-14 shows the reservoir cap #1201 is movably disposed above the probe cover #1205); the conductive medium preform is in an accommodating space defined by the upper fastener (Paragraph [0129], “The reservoir cap #1201 and the reservoir bottom #1327 define a reservoir #1350 that in configured to include at least one absorptive pad #1317. & Paragraph [0134], “The absorptive pads #1317 can be any suitable absorptive material (e.g., a spongy material) that is configured to absorb a conductive fluid.”); and a downward movement of the upper fastener relative to the lower fastener compresses the conductive medium preform or presses the conductive medium preform to move downwardly (Fig. 13-14 shows that reservoir cap #1201 moves downward to form a hollow chamber & Paragraph [0129], “reservoir cap #1201 that defines an interior cavity” & Paragraph [0134], “The one or more absorptive pads #1317 can be configured to fill out any remaining interior space of the reservoir #1350”).  

Regarding claim 43, Sackellares discloses the electroencephalogram electrode cap according to claim 39, wherein the liquid absorbing material is sealed by a film material; or the liquid absorbing material is one or more of foam, absorbent fiber, hydrophilic filter and hydrogel material (Paragraph [0006], “The wicking material can include felt and/or foam and/or any other suitable absorptive material”).  

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sackellares as applied to claim 26 above, and further in view of Greentek (CN109106366; cited by applicant).
Regarding claim 27, Sackellares discloses the electroencephalogram electrode cap according to claim 26 as discussed above.
Sackellares does not disclose wherein a clamping slot is defined in the fixing seat; and the electrode sensing unit is detachably engaged in the clamping slot.
However, Greentek discloses wherein a clamping slot is defined in the fixing seat (Page 1, “The wearable biological electric signal acquisition device is provided with a clamping groove on the electrode base and used for clamping and fixing the sensing area on the electrode seat”); and the electrode sensing unit is detachably engaged in the clamping slot (“the flexible electrode array is provided with an electrode sensing area” & “the electrode base and the flexible electrode array are detachably fixed in a clamping and inserting manner”).  
	It would have been obvious to someone of ordinary skill in the art before the effective
filing date of the claimed invention to modify Sackellares to incorporate the teachings of Greentek by
adding wherein a clamping slot is defined in the fixing seat; and the electrode sensing unit is detachably engaged in the clamping slot. The advantage, as discussed by Greentek, is “so that replacement and adjustment of the flexible electrode array are facilitated, and meanwhile, the flexible electrode array can be used as a disposable consumable.” (Page 2)

Regarding claim 28, the combination of Sackellares and Greentek discloses the electroencephalogram electrode cap according to claim 27, wherein the clamping slot is defined in at least one side surface of the fixing seat; and the electrode sensing unit is inserted into and fixed within the clamping slot through a socket defined by the clamping slot in the side surface (Greentek, 

Regarding claim 29, the combination of Sackellares and Greentek discloses the electroencephalogram electrode cap according to claim 28, wherein the fixing seat is made of a flexible material; and the flexible material is one of silicone rubber and soft plastic (Sackellares, Paragraph [0132], “flexible material (e.g., elastomeric plastic)”).  

	Claims 33-35 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sackellares as applied to claim 25 above, and further in view of Greentek.
Regarding claim 33, Sackellares discloses the electroencephalogram electrode cap according to claim 25 as discussed above.
Sackellares does not disclose wherein the stretchable covering body is a fabric cap or a fabric strip provided with a mounting hole; and the fixing seat is connected with the stretchable covering body through the mounting hole.
However, Greentek discloses wherein the stretchable covering body is a fabric cap or a fabric strip provided with a mounting hole (Page 3, “The supporting body can be used as a…head sleeve”); and the fixing seat is connected with the stretchable covering body through the mounting hole (The wearable bioelectric signal acquisition device is characterized in that an electrode seat of the wearable biological electric signal acquisition device is located in an electrode positioning hole on a support body).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares to incorporate the teachings of Greentek by adding wherein the stretchable covering body is a fabric cap or a fabric strip provided with a mounting hole; and the fixing seat is connected with the stretchable covering body through the mounting hole. The advantage of using a stretchable fabric cap is more comfort for the subject and fabric is a low-cost and easily accessible product. The advantage of having a mounting hole is for a stronger connection that can better hold the mesh cap in place.

Regarding claim 34, the combination of Sackellares and Greentek discloses the electroencephalogram electrode cap according to claim 33, wherein the stretchable covering body is a mesh cap (Greentek, Page 3, “the supporting body can be used as a cheap mesh cap or a head sleeve”); and mesh holes of the mesh cap form the mounting hole (Greentek, Page 2, “an electrode sensing area and an overflow hole, wherein the flexible electrode array is bonded to the supporting body through a conductive adhesive medium overflowing from the overflow hole”.)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares to incorporate the teachings of Greentek by adding wherein the stretchable covering body is a mesh cap; and mesh holes of the mesh cap form the mounting hole. The advantage of having mounting holes is for a stronger connection that can better hold the mesh cap in place.

Regarding claim 35, the combination of Sackellares and Greentek discloses The electroencephalogram electrode cap according to claim 33, wherein the fixing structure includes a recess defined in a side of the fixing seat (Greentek, Page 1, “The wearable biological electric signal acquisition device is provided with a clamping groove on the electrode base and used for clamping and fixing the sensing area on the electrode seat”); the fixing seat is disposed in the mounting hole (Greentek, Page 2, The wearable bioelectric signal acquisition device is characterized in that an ; and a portion of the stretchable covering body defining the mounting hole is embedded into and fixed in the recess (Greentek, Page 2, “a support body at the periphery of the electrode positioning hole is embedded in a groove in the periphery of the electrode seat”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares to incorporate the teachings of Greentek by adding wherein the fixing structure includes a recess defined in a side of the fixing seat; the fixing seat is disposed in the mounting hole; and a portion of the stretchable covering body defining the mounting hole is embedded into and fixed in the recess. The advantage of having a recess defined in a side of the fixing seat is a stronger connection that can better hold the stretchable covering body in place.

Regarding claim 44, Sackellares discloses the electroencephalogram electrode cap according to claim 25, wherein a conductive medium is a solution containing sodium chloride or potassium chloride, a conductive gel containing sodium chloride or potassium chloride, or a conductive paste containing sodium chloride or potassium chloride (Paragraph [0007], “the conductive fluid can be saline”).
Sackellares does not disclose wherein the electrode array is a flexible electrode array which is fabricated by screen printing or a flexible circuit board process
However, Greentek discloses wherein the electrode array is a flexible electrode array which is fabricated by screen printing or a flexible circuit board process (Page 2, “flexible electrode array” & “According to the wearable bioelectric signal acquisition device provided by the invention, the silver/silver chloride electrode sensing area is printed on the flexible circuit board by using a silk screen printing technology”).
 wherein the electrode array is a flexible electrode array which is fabricated by screen printing or a flexible circuit board process. The advantage, as discussed by Greentek, Page 1, “The wearable biological electric signal collecting device is simple in structure, a flexible electrode array is adopted to replace a wire, the assembling is convenient, the process is simple, the manufacturing cost is low, and large-scale production and machining can be achieved.”

	Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sackellares and 
Greentek as applied to claim 34 above, and further in view of Verma (US20170086763).
Regarding claim 36, the combination of Sackellares and Greentek discloses the electroencephalogram electrode cap according to claim 34, wherein the stretchable covering body is a mesh cap (Greentek, Page 3, “the supporting body can be used as a cheap mesh cap or a head sleeve”)
The combination does not disclose the fixing seat is further provided with a fixing member; and the fixing member hooks mesh holes of the mesh cap for fixing.
However, Verma discloses the fixing seat is further provided with a fixing member; and the fixing member hooks mesh holes of the mesh cap for fixing (Paragraph [0085], “The detectors are CMOS cameras contained in outer plastic housings that include an interlocking feature positioned in the holes of the cap to position and attach the detectors to the cap”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares to incorporate the teachings of Greentek and Verma by adding the fixing seat is further provided with a fixing member; and the fixing member hooks mesh holes of the mesh cap for fixing. The advantage of the fixing member that can hook mesh holes is a stronger connection that can better hold the mesh cap in place.

Regarding claim 37, the combination of Sackellares, Greentek, and Verma discloses the electroencephalogram electrode cap according to claim 36, wherein the fixing member is a curved hook (Verma, Paragraph [0085], “The detectors are CMOS cameras contained in outer plastic housings that include an interlocking feature positioned in the holes of the cap to position and attach the detectors to the cap”); or, the fixing member includes a first elastic extension body and a second elastic extension body disposed opposite to each other, and a gap is defined between the first elastic extension body and the second elastic extension body for clamping yarns of the mesh cap.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares to incorporate the teachings of Greentek and Verma by adding the electroencephalogram electrode cap according to claim 36, wherein the fixing member is a curved hook. In order to hold the cameras in place through the holes of the cap, the fixing member would have to be a curved hook. This allows for a more stable connection so the cameras can stay in place.

	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Sackellares as applied to claim 39 above, and further in view of Doty (US 4,936,306).
Regarding claim 41, Sackellares discloses the electroencephalogram electrode cap according to claim 39, the piercing structure is capable of piercing the conductive medium preform (Paragraph [0138], “The fluid can enter into the reservoir #1350 and be absorbed by the absorptive pads #1317. Through gravity and/or capillary action, the fluid within the pads and/or excess unabsorbed fluid can travel to the wicking element #1321 and be distributed into the absorptive layer #1437 and down throughout the legs #1325”) to enable the conductive medium to flow out (Paragraph [0138], “Through gravity and/or capillary action, the fluid within the pads and/or excess unabsorbed fluid can travel to the .  
Sackellares does not disclose wherein a piercing structure is provided in hollow chamber of the fixing seat. 
However, Doty discloses wherein a piercing structure is provided in hollow chamber of the fixing seat (Spiral coil #210 pierces the skin & If spiral coil #210 can pierce the skin, it can also pierce the conductive medium preform.)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares to incorporate the teachings of Doty by adding wherein a piercing structure is provided in hollow chamber of the fixing seat. As discussed by Applicant “By providing the conductive medium in the capsule 5a, it is not necessary to inject the conductive gel when using, but the capsule is pressed to be pierced to cause the conductive gel to flow to the scalp. Thus, the preparation time has been shorten, electrode setup is more convenient and quick.”

	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sackellares as applied to claim 39 above, and further in view of Bachelder (US 10433756).

Regarding claim 42, Sackellares discloses the electroencephalogram electrode cap according to claim 39 as discussed above. 
Sackellares does not disclose wherein a frangible structure is provided at one end of the rubber tube.
However, Bachelder discloses wherein a frangible structure is provided at one end of the rubber tube (“When pressure or force is applied along arrow #1142, such as from a patient head pressing resting against a hard surface or by tightening electrode carrier #700, compressible body .  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares to incorporate the teachings of Bachelder by adding wherein a frangible structure is provided at one end of the rubber tube. As discussed by Applicant, “The rubber tube 5c is easily crushed and broken due to a frangible structure 51 provided at one end thereof, so that the conductive medium 4 can easily flow out. During use, it is only needed to tear off the frangible structure 51 to release the conductive medium, and then a signal transmission pathway can be established quickly.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150238106; cited by applicant, discloses an arrangement for carrying out electrode measurements on the surface of the skin of a patient’s head for recording the electrical activity of the brain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791